                 IN THE UNITED STATES DISTRICT COXJRT
                 FOR THE SOUTHERN DISTRICT OF GEORGIA
                            STATESBORO DIVISION


WELLS FARGO BANK, NATIONAL
ASSOCIATION,


      Plaintiff,                       *
                                       "k


      V.                               *               CV 616-093
                                       ★


RONALD A. COLLINS; PLANTATION
SWEETS, INC.; and VIDALIA
                                       if
PLANTATION, INC.,


      Defendants.




                                     ORDER




      Presently before the Court is Plaintiff's Dismissal Without

Prejudice.      (Doc.    21.)     Plaintiff's    notice   of       dismissal     was

filed prior to the Defendants serving an answer or a motion for

summary judgment.        Accordingly, dismissal is appropriate under

Federal Rule of Civil Procedure 41(a)(1)(A)(i).                IT IS THEREFORE

ORDERED that Plaintiff's         Dismissal Without Prejudice (doc. 21)

is   GRANTED   and   its    claims   against    Defendants         are   DISMISSED

WITHOUT PREJUDICE.       The Clerk is directed to CLOSE this case and


TERMINATE all motions and deadlines.


      ORDER    ENTERED     at   Augusta,    Georgia,   this                day    of

November, 2018.




                                                              ,,   CHIEF JUDGE
                                            UNITEd STATES DISTRICT JUDGE
                                            StKTTHERN DISTRICT OF GEORGIA
